Citation Nr: 0518521	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
cervical spine disorder.

2.  Entitlement to an increased evaluation for right shoulder 
acromioclavicular joint disease with mild right rotator cuff 
tendonitis (major), currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
right knee arthroscopy and meniscectomy with patellofemoral 
stress syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left knee 
patellofemoral stress syndrome, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1977 to July 1981, and from December 1981 to June 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a July 2002 letter to the RO, the veteran argued that 
there was an unmistakable error in an RO decision dated in 
March 1993 which denied service connection for back spasms.  
The matter is referred to the RO for consideration.  

In November 2004, the Board remanded the issues noted on the 
first page of this decision to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran was treated in service for neck pain and he 
has currently been diagnosed with cervical degenerative disc 
disease.  

3. The veteran's cervical degenerative disc disease is not 
related to his military service.  

4.  The veteran's right shoulder disability does not have 
limitation of motion to 25 degrees from the side.  

5.  The veteran's right knee disability is manifested by 
complaints of pain.  Motion is from 0 to 130 degrees with no 
evidence of arthritis. 

6.  The veteran's left knee disability is manifested by 
complaints of pain.  Motion is from 0 to 130 degrees with no 
evidence of arthritis. 


CONCLUSIONS OF LAW

1.  A chronic acquired cervical spine disorder was not 
incurred in or aggravated by service, nor may the disability 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  (2004).  

2.  The criteria for an increased rating beyond 30 percent 
for right shoulder acromioclavicular joint disease with mild 
right rotator cuff tendonitis (major), have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, and 5203 (2004).  

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee arthroscopy and 
meniscectomy with patellofemoral stress syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 5024, 
5257, 5260, 5261 (2004).  

4.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral stress syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 5024, 
5257, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
that he had that pertains to the claim.  As such, the Board 
finds that the letters satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Service Connection

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The Evidence

The veteran's June 1977 service enlistment examination report 
shows no cervical spine abnormality by way of history or on 
clinical evaluation.  The veteran's service medical records 
show that in August 1980, the veteran complained of upper 
back pain primarily in the area of the right scapula.  The 
diagnostic assessment was, muscle spasm in the right scapula, 
right upper back.   He was hospitalized a few days later and 
musculoskeletal pain was diagnosed.  In November 1980, the 
veteran was seen for back pain in the right medial scapular 
area.  At separation in June 1981, he noted having back 
spasms.  Examination of the musculoskeletal system was 
normal.  On his December 1981 entrance examination for his 
second period of service, no cervical spine disability was 
noted.  In July 1984, he reported feeling a pain on the left 
side of the neck.  Muscle strain was diagnosed.  In April 
1985, the veteran complained of recurrent upper back pain.  
X-rays were reported to reveal slight spurring of the 
anterior lips of the thoracic and cervical spines; a 
radiologist's reading was pending.  Thoracic muscle spasm was 
found.  The veteran complained of back and cervical pain in 
November 1991.  Acute cervical thoracic strain was noted.  X-
rays showed hypertrohic changes at T11 through L1.  His May 
1992 separation examination report shows that the veteran 
gave a history of recurrent back pain.  Clinical evaluation 
was normal.  

Post service medical records show that the veteran underwent 
his first VA examination after service in February 1993.  No 
cervical spine complaints or findings were noted.  

VA outpatient treatment records show that in April 1998, the 
veteran complained of bilateral shoulder pain and cervical 
radiculopathy was to be ruled out.  Subsequent VA outpatient 
treatment records and private medical records show references 
to joint and muscular pain on several occasions.  

In April 2002, VA X-rays showed mild degenerative disk 
disease of the cervical spine and an EMG that same month 
showed bilateral C5 or C6 radiculopathies.  A VA May 2002 MRI 
showed fairly mild degenerative changes of the cervical spine 
at C3-4, C5-6, and C6-7.  Continuing reports show findings of 
pain and cervical radiculopathy.  

The veteran was examined by VA in January 2005.  He 
complained of neck pain.  The veteran was examined, the 
claims file was referred to, and X-rays were taken.  The 
examiner diagnosed mild cervical degenerative disc disease.  
It was opined that the mild degenerative changes within the 
cervical spine noted on X-ray and MRI are not related to or 
aggravated by the service connected left shoulder or migraine 
headache disabilities.  Rationale for this finding was given.  
The examiner also stated that the veteran did not correlate 
ever having any type of neck problems or injuries while in 
service and that based on imaging as well as exam and 
history, no service involvement appears to be involved with 
his cervical spine condition.  



Discussion

Degenerative disc disease was not noted in service or within 
one year thereafter.  As noted above, service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Here, the 
Board notes that in 1984 the veteran had neck pain, and 
muscle strain was diagnosed.  He has currently been diagnosed 
with a cervical spine disability, with disc disease confirmed 
in 2002.  In order to find that service connection is 
warranted there must be objective medical evidence of a 
relationship between the inservice findings and his current 
disability.  There is no such evidence in the file.  On the 
contrary, a VA examiner has found that there is no 
relationship between the veteran's service and his current 
cervical degenerative disc disease.  The Board finds this 
opinion to have great probative value since it was reached 
after examining the veteran and reviewing the claims file and 
was supported by rationale.  In addition the opinion stands 
uncontradicted in the record.  The examiner also offered that 
the cervical spine disorder was not related to or aggravated 
by any service-connected disorder.  

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing a nexus between his cervical disc 
disease and service or a service-connected disability.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that service connection for a 
chronic acquired cervical spine disorder is not warranted. 




Increased Evaluations

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Evidence

In March 1993, the RO granted service connection for a right 
knee disability, and a left knee disability.  Both were 
assigned 10 percent evaluations.  The RO also granted service 
connection for a right shoulder disability and assigned a 10 
percent evolution.  This was based on service medical records 
which showed inservice treatment for the disabilities, as 
well as a February 1993 VA examination.  The examination 
showed motion of both knees to be from 0 to 130 degrees.  X-
rays did not show degenerative changes.  Examination of the 
right shoulder showed tenderness over the AC joint with 
motion from 0 to 170 degrees.  X-rays did not show 
degenerative changes.  

The veteran was examined by VA in July 1998.  He complained 
of right shoulder pain approximately three times a week.  It 
was noted that the pain radiated and that he had no 
complaints of weakness of grip or numbness.  It was noted 
that he had no history of dislocation.  Examination showed 
the muscles to be intact without any evidence of atrophy.  
Tenderness to palpation over the AC joint and the subacromial 
area was noted.  The veteran had motion of 180 degrees of 
flexion; 180 degrees of abduction; and internal rotation to 
the T6 level.  Strength was 5/5 with no evidence of 
instability.  X-rays showed some degenerative joint disease 
at the AC joint.  The diagnosis was, right shoulder 
acromioclarivular joint degenerative joint disease with mild 
rotator cuff tendonitis.  

The veteran complained of right and left knee pain. A well-
healed 4.0 cm incision was noted on the right knee.   
Examination showed no effusion bilaterally, and motion of 0 
to 142 degrees bilaterally.  The knees were stable to varus 
and valgus stressing with negative Lachman's and negative 
drawer.  Mild lateral joint line tenderness was noted on the 
right.  There was a positive patellofemoral grind test, 
bilaterally.  X-rays of the knees showed no abnormality.  The 
diagnoses were: history of right knee arthroscopy with open 
lateral menisectomy with residual lateral joint line 
tenderness and patellofemoral stress syndrome, and left knee 
patellofemoral stress syndrome.  

The veteran was examined by VA in July 2000.  He reported 
having right shoulder pain 4 to 5 times a week.  Flexion and 
abduction of the shoulder actively were both to 130 degrees; 
internal rotation supine was to 95 degrees; external rotation 
was to 90 degrees.  Passive abduction and flexion were to 160 
degrees with pain.  He had a positive impingement sign I and 
mildly impingement sign II.  X-rays showed mild to moderate 
AC degenerative joint disease with no significant change from 
the 1998 X-rays.  A diagnosis was not entered.  

Examination of the knees showed complaints of bilateral knee 
pain.  Examination showed the scars of the right knee to be 
well healed and nontender.  Flexion was to 125 degrees 
bilaterally.  He had no instability to varus and valgus 
stress, bilaterally.  There was mild tenderness to palpation 
of both knees, and tenderness to palpation about the patellar 
ligament bilaterally.  X-rays were noted to be normal.  The 
diagnoses were: patellofemoral stress syndrome, left; 
patellofemoral stress syndrome, right; and right knee status 
post arthroscopy with open lateral menisectomy.  

In July 2001, the RO increased the veteran's rating for his 
right shoulder disability to 20 percent disabling. 

The veteran was examined by VA in January 2005.  He 
complained of bilateral knee pain with popping grinding and 
cracking in his knees.  He stated that over-exertion causes 
flare-ups, which occur about one to two times a week.  
Examination showed no effusion, erythema or warmth, 
bilaterally.  He had mild tenderness to palpation around the 
anterior aspect of both knees and along the medial joint line 
of the right knee.  Motion was from 0 to 130 bilaterally 
without pain.  There was no evidence of crepitus in either 
knee; and both knees were stable to varus and valgus stress.  
X-rays showed a small osteophyte on the superior tip of the 
right patella, otherwise no evidence of degenerative changes.  
X-rays of the left knee showed no evidence of degenerative 
changes.  The examiner started that as to both knees, the 
conditions do not cause weakened movement, excessive 
fatigability or incoordination.  It was stated that the 
veteran tended to overreact to tender areas.  There was no 
atrophy or skin changes indicating any type of disuse and no 
evidence of functional impairment.  

As to the right shoulder, the veteran reported that he is 
right hand dominant, and that he has right shoulder pain. He 
denied any swelling or crepitus.  Examination showed no 
atrophy.  There was tenderness in numerous points posteriorly 
as well as over the AC joint.  The veteran had 5/5 strength 
in his deltoid but pain with any type of resisted motion.  
Motion of the shoulder was from 0 to 80 degrees; abduction 
was from 0 to 90 degrees.  Flexion was described as extremely 
painful at the extreme points.  The examiner noted that there 
was no evidence of significant instability. X-rays showed 
some moderate degenerative joint disease in the AC joint.  
There was no evidence of dislocation or fracture.  The 
diagnosis was right shoulder acromioclavicular degenerative 
joint disease with partial rotator cuff tear and rotator cuff 
tendonitis.  It was opined that the shoulder pain was caused 
by a combination of nerves and joint structure.  It was 
stated that the AC joint could be a source of pain because of 
degenerative changes, as could the possible labral tear or 
rotator cuff tear.  It was opined that the disorder could 
cause some weakened movement but usually at over the head 
type of activities and could cause some excessive 
fatigability.  It was stated that the veteran tended to 
overreact to tender areas.  There was no atrophy or skin 
changes indicating any type of disuse and no evidence of 
functional impairment.  

Discussion

A Right Shoulder Disability

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203. Normal ranges 
of upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees. Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint. 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Code 5202, a 30 percent rating is warranted for either 
malunion of the shoulder with market deformity or recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements. A 50 
percent rating is warranted for fibrous union of the 
shoulder, a 60 percent rating is warranted for nonunion of 
the shoulder (false flail joint), and an 80 percent rating is 
for loss of head of shoulder (flail shoulder). 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2004).  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
The 20 percent rating is the highest possible under this 
Code.  

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus. 
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202. 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202.

In order to receive an increased rating under DC 5201, there 
would have to be limitation of motion to 25 degrees from the 
side.  This is not shown by the evidence.  Motion in the 
right shoulder has been limited to no less than 80 degrees on 
several VA examinations.  Even considering the DeLuca 
standards, the objective evidence of record does not indicate 
that pain, swelling, or other functional impairment causes 
limitation to the next higher disability rating.  As the 
claimant is already rated 30 percent, and DC 5203 does not 
allow for a rating higher than 20 percent for a shoulder 
disorder, further consideration of that DC is not necessary.  
It is thus the Board's conclusion that an increased rating is 
not warranted.

The veteran is competent to assert that his disability is 
worse or entitled to a higher evaluation.  However, in regard 
to the shoulder, the Board finds that the medical evidence is 
far more probative of the degree of impairment than his 
unsupported lay statements. In sum, the Board concludes that 
neither actual limitation of motion nor his functional 
impairment due to any factor, including pain, weakness, 
weakness due to excess fatigability limits function below the 
shoulder level, and this is supported by the findings noted 
on VA examination in January 2005.  As such, there is no 
basis for an increased evaluation.  

Bilateral Knees

Both the right and left knees have been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5260.  The Rating 
Schedule provides that tenosynovitis (Diagnostic Code 5024) 
will be rated on limitation of motion of the affected parts, 
as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  Looking to the diagnostic 
criteria for limitation of motion of the knees, the Board 
first notes that normal flexion is to 140 degrees and normal 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
Under Code Diagnostic 5260 for limitation of flexion, a 10 
percent rating is for application when limited to 45 degrees, 
and a 20 percent rating is for application when limited to 30 
degrees.  Under Diagnostic Code 5261 for limitation of 
extension, a 10 percent rating is for application when 
limited to 10 degrees, and a 20 percent rating is for 
application when limited to 15 degrees.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent. Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no X-ray findings suggesting that the veteran 
suffers from degenerative joint disease of either the right 
of or the left knee. 

Motion of the right and left knees has been documented on 
several VA examinations.  Extension has consistently been to 
0 degrees and flexion has been documented to 125 degrees, 130 
degrees and to 142 degrees.  As Diagnostic Codes 5003 and 
5024 provide that a 10 percent evaluation shall be assigned 
when there is noncompensable limitation of motion in a joint 
due to service-connected tendonitis, a 10 percent evaluation 
is warranted for the veteran's right and left knee 
disabilities.  

When the medical evidence is evaluated under the VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a 20 percent evaluation based on 
recurrent subluxation and/or lateral instability of the right 
knee or of the left knee (Diagnostic Code 5257) because the 
medical record does not provide any evidence of instability.  

It is also apparent that the veteran would not be entitled to 
an evaluation in excess of 10 percent based on limitation of 
flexion or extension of the right knee or of the left knee.  
In this regard, the Board notes that limitation of flexion to 
30 degrees or less or limitation of extension to 15 degrees 
or more has not been shown by any of the medical evidence of 
record. Diagnostic Codes 5260, 5261.

As for other Diagnostic Codes, the Board notes that nonunion 
of the tibia or fibula, and damage or dislocation to the 
cartilage or effusion into the joint have not been shown.  
Diagnostic Codes 5259, 5262.  As such, the Board can find no 
Diagnostic Code under which to grant a rating in excess of 
the currently assigned 10 percent evaluations.

The nature of the original disabilities has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Despite the veteran's complaints, 
the medical evidence does not show that the veteran 
experiences impairment beyond that contemplated in the 10 
percent evaluations currently assigned.  The most recent VA 
examiner has stated that the veteran does not have evidence 
of weakened movement, fatigability, incoordination or 
functional impairment due to his knee disabilities. 

As such, ratings beyond 10 percent for a right knee 
disability and for a left knee disability are not warranted.  
In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule. As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a more favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra Schedular Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's right shoulder, right knee 
and left knee disabilities do not constitute an "exceptional 
case" as to allow for the assignment of an extraschedular 
rating.  The record does not show either that any of the 
veteran's disabilities subject him to frequent periods of 
hospitalization or that any interfere with his employment to 
an extent greater than that which is contemplated by the 
assigned rating, as deemed appropriate by the Board.  And, as 
is apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance. 


ORDER

Service connection for a chronic acquired cervical spine 
disorder is denied. 

An increased evaluation for right shoulder acromioclavicular 
joint disease with mild right rotator cuff tendonitis (major) 
is denied.  

An increased evaluation for residuals of a right knee 
arthroscopy and menisectomy with patellofemoral stress 
syndrome is denied.  

An increased evaluation for left knee patellofemoral stress 
syndrome is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


